DETAILED ACTION

Claims 1-20 are pending. Claims 1, 10 and 19 have been amended.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This final office action is in response to the applicant’s response received on 08/19/2022, for the non-final office action mailed on 05/19/2022.

Examiner’s Notes

Examiner has cited particular columns and line numbers, paragraph numbers, or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.



Response to Arguments
Applicant’s arguments filed 08/19/2022 regarding 35 U.S.C. § 102 & 103 have been considered but are moot because of new ground(s) rejection.
Applicant’s arguments filed 08/19/2022 regarding 35 U.S.C. § 101 have been considered but are not persuasive. 
 Applicant’s amendments do not rectify the claims being an abstract idea. Receiving a test case blueprint falls under Step 2A-Prong 2 and is not significantly more.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Statutory Category: Claim 1 recites a system for predicting expected results of at least one test case, the system comprising: a processor, and a memory including instructions that, when executed by the processor, cause the processor to: receive a test case blueprint corresponding to a test case that uses data records from one or more applications, the test case blueprint being generated based on at least one test case requirement and at least one test data clustering model; predict, using an artificial intelligence engine that uses a machine learning model configured to predict test case outcomes, a test case outcome for each test cycle of the test case, the machine learning model being trained using classified actual outcomes of test cases having similar test case requirements as the test case; compare, using a test automation framework, the predicted test case outcome for each test cycle of the test case to an actual outcome for each test cycle; and generate a report indicating a result of the comparison of the predicted test case outcome for each test cycle of the test case to the actual outcome for each test cycle.
Step 2A – Prong 1: Claim 1 recites, predict, using an artificial intelligence engine that uses a machine learning model configured to predict test case outcomes, a test case outcome for each test cycle of the test case, the machine learning model being trained using classified actual outcomes of test cases having similar test case requirements as the test case and compare, using a test automation framework, the predicted test case outcome for each test cycle of the test case to an actual outcome for each test cycle. These limitations as drafted, is a process that, under their broadest reasonable interpretation, covers abstract idea such as performance of the limitation in the mind. That is, other than a processor and memory including instructions that when executed by the processor, nothing in the claim elements precludes the steps from practically being performed mentally. For example, compare, using a test automation framework, the predicted test case outcome for each test cycle of the test case to an actual outcome for each test cycle, can be done by a human comparing results with a prediction. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the category of abstract idea of a mental process grouping. Accordingly, the claim recites an abstract idea under step 2A prong 1.
Step 2A-Prong 2: Independent claim 1 recites a system for predicting expected results of at least one test case, the system comprising: a processor, and a memory including instructions that, when executed by the processor, cause the processor to: receive a test case blueprint corresponding to a test case that uses data records from one or more applications, the test case blueprint being generated based on at least one test case requirement and at least one test data clustering model and generate a report indicating a result of the comparison of the predicted test case outcome for each test cycle of the test case to the actual outcome for each test cycle all of these concepts relate to collecting and displaying information. The concept described in claim 1 are not meaningfully different than those concepts found by the courts to be abstract ideas. The claim limitations are merely pre and post activity solution using generic computer components without integrating to the practical solution. Dependent claims 2-9 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements do not amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.
	Step 2B: As discussed with respect to step 2A prong 2, the additional elements in the claim amounts to no more than mere instructions to apply the exception. The same analysis applies here in step 2B, i.e., mere instructions to apply an exception cannot integrate a judicial exception into a practical application at step 2A or provide an inventive concept in step 2B. The claim in ineligible.
Statutory Category: Claim 10 recites a method for predicting expected results of at least one test case, the method comprising: receive a test case blueprint corresponding to a test case that uses data records from one or more applications, the test case blueprint being generated based on at least one test case requirement and at least one test data clustering model; predict, using an artificial intelligence engine that uses a machine learning model configured to predict test case outcomes, a test case outcome for each test cycle of the test case, the machine learning model being trained using classified actual outcomes of test cases having similar test case requirements as the test case; compare, using a test automation framework, the predicted test case outcome for each test cycle of the test case to an actual outcome for each test cycle; and generate a report indicating a result of the comparison of the predicted test case outcome for each test cycle of the test case to the actual outcome for each test cycle.
Step 2A – Prong 1: Claim 10 recites, predict, using an artificial intelligence engine that uses a machine learning model configured to predict test case outcomes, a test case outcome for each test cycle of the test case, the machine learning model being trained using classified actual outcomes of test cases having similar test case requirements as the test case and compare, using a test automation framework, the predicted test case outcome for each test cycle of the test case to an actual outcome for each test cycle. These limitations as drafted, is a process that, under their broadest reasonable interpretation, covers abstract idea such as performance of the limitation in the mind. That is, other than a processor and memory including instructions that when executed by the processor, nothing in the claim elements precludes the steps from practically being performed mentally. For example, compare, using a test automation framework, the predicted test case outcome for each test cycle of the test case to an actual outcome for each test cycle, can be done by a human comparing results with a prediction. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the category of abstract idea of a mental process grouping. Accordingly, the claim recites an abstract idea under step 2A prong 1.
Step 2A-Prong 2: Independent claim 10 recites a method for predicting expected results of at least one test case, the method comprising: receive a test case blueprint corresponding to a test case that uses data records from one or more applications, the test case blueprint being generated based on at least one test case requirement and at least one test data clustering model and generate a report indicating a result of the comparison of the predicted test case outcome for each test cycle of the test case to the actual outcome for each test cycle all of these concepts relate to collecting and displaying information. The concept described in claim 10 are not meaningfully different than those concepts found by the courts to be abstract ideas. The claim limitations are merely pre and post activity solution using generic computer components without integrating to the practical solution. Dependent claims 11-18 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements do not amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.
	Step 2B: As discussed with respect to step 2A prong 2, the additional elements in the claim amounts to no more than mere instructions to apply the exception. The same analysis applies here in step 2B, i.e., mere instructions to apply an exception cannot integrate a judicial exception into a practical application at step 2A or provide an inventive concept in step 2B. The claim in ineligible.
Statutory Category: Claim 19 recites an apparatus for predicting expected results of at least one test case, the apparatus comprising: a processor, and a memory including instructions that, when executed by the processor, cause the processor to: receive a test case blueprint corresponding to a test case that uses data records from one or more applications the data records being classified using an unsupervised machine learning model, the test case blueprint being generated based on at least one test case requirement and at least one test data clustering model; predict, using an artificial intelligence engine that uses a supervised machine learning model configured to predict test case outcomes, a test case outcome for each test cycle of the test case, the supervised machine learning model being trained using classified actual outcomes of test cases having similar test case requirements as the test case; compare, using a test automation framework, the predicted test case outcome for each test cycle of the test case to an actual outcome for each test cycle; generate a report indicating a result of the comparison of the predicted test case outcome for each test cycle of the test case to the actual outcome for each test cycle and using the report, further train the supervised machine learning model. 
Step 2A – Prong 1: Claim 19 recites, predict, using an artificial intelligence engine that uses a machine learning model configured to predict test case outcomes, a test case outcome for each test cycle of the test case, the machine learning model being trained using classified actual outcomes of test cases having similar test case requirements as the test case, compare, using a test automation framework, the predicted test case outcome for each test cycle of the test case to an actual outcome for each test cycle and using the report, further train the supervised machine learning model. These limitations as drafted, is a process that, under their broadest reasonable interpretation, covers abstract idea such as performance of the limitation in the mind. That is, other than a processor and memory including instructions that when executed by the processor, nothing in the claim elements precludes the steps from practically being performed mentally. For example, compare, using a test automation framework, the predicted test case outcome for each test cycle of the test case to an actual outcome for each test cycle, can be done by a human comparing results with a prediction. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the category of abstract idea of a mental process grouping. Accordingly, the claim recites an abstract idea under step 2A prong 1.
Step 2A-Prong 2: Independent claim 19 recites an apparatus for predicting expected results of at least one test case, the apparatus comprising:  a processor, and a memory including instructions that, when executed by the processor, cause the processor to: receive a test case blueprint corresponding to a test case that uses data records from one or more applications the data records being classified using an unsupervised machine learning model, the test case blueprint being generated based on at least one test case requirement and at least one test data clustering model and generate a report indicating a result of the comparison of the predicted test case outcome for each test cycle of the test case to the actual outcome for each test cycle all of these concepts relate to collecting and displaying information. The concept described in claim 1 are not meaningfully different than those concepts found by the courts to be abstract ideas. The claim limitations are merely pre and post activity solution using generic computer components without integrating to the practical solution. Dependent claim 20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements do not amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.
	Step 2B: As discussed with respect to step 2A prong 2, the additional elements in the claim amounts to no more than mere instructions to apply the exception. The same analysis applies here in step 2B, i.e., mere instructions to apply an exception cannot integrate a judicial exception into a practical application at step 2A or provide an inventive concept in step 2B. The claim in ineligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Thangam (US-PGPUB-NO: 2020/0356466 A1) and further in view of Ranganathan et al. (US-PGPUB-NO: 2019/0196950 A1) hereinafter Ranganathan.

As per claim 1, Thangam teaches a system for predicting expected results of at least one test case, the system comprising: a processor; and a memory including instructions that, when executed by the processor (see Thangam paragraph [0184], showing processors and memory used to carry out the operations and functions described in the implementations), cause the processor to: predict, using an artificial intelligence engine that uses a machine learning model configured to predict test case outcomes, a test case outcome for each test cycle of the test case (see Thangam paragraph [0044], showing results of a test case scenario is predicted using rule-based validation and/or experience-based validation and is used to compare to the actual results yielded. Furthermore see Thangam paragraph [0053] showing use of a prediction generator to generate test case predictions using a machine learning algorithm), the machine learning model being trained using classified actual outcomes of test cases having similar test case requirements as the test case (see Thangam paragraph [0048], showing the use rule-based validation is successful based on results yielded (i.e., actual results); compare, using a test automation framework, the predicted test case outcome for each test cycle of the test case to an actual outcome for each test cycle (see Thangam paragraph [0048], showing the comparing of predicted or expected results based on the ruled-based validation and the results yielded); and generate a report indicating a result of the comparison of the predicted test case outcome for each test cycle of the test case to the actual outcome for each test cycle (see Thangam paragraph [0048], showing the generations of validation results).
Thangam does not explicitly teach receive a test case blueprint corresponding to a test case that uses data records from one or more applications, the test case blueprint being generated based on at least one test case requirement and at least one test data clustering model. However, Ranganathan teaches receive a test case blueprint corresponding to a test case that uses data records from one or more applications (see Ranganathan paragraph [0061], showing the generation of a test scenario map (i.e., test case blueprint) which shows the relationship between the test data and the documentations), the test case blueprint being generated based on at least one test case requirement and at least one test data clustering model (see Ranganathan paragraph [0062], showing the test data elements being identified from the test scenario maps which are based on the data that was classified and requirement documentations).
Thangam and Ranganathan are analogous art because they are in the same field of endeavor of software development. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify Thangam’s teaching of test case prediction and automation for an HTLM-based graphical user interface application with Ranganathan’s teaching of a touchless platform to create automated test scripts, sequence test cases and implement defect solutions to incorporate using data from test cases in order to predict results yielded from test case scenarios as taught in Thangam. 

As per claim 4, Thangam modified with Ranganathan teaches wherein the instructions further cause the processor to, using the report, further train the machine learning model (see Ranganathan paragraph [0042], showing the re-training of the machine learning module).

As per claims 10 and 13, these are the method claims to system claim 1 and 4, respectively. Therefore, they are rejected for the same reasons as above.

Claims 2, 3, 5, 7, 11, 12, 14, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Thangam (US-PGPUB-NO: 2020/0356466 A1) and Ranganathan (US-PGPUB-NO: 2019/0196950 A1), in further view of Harris et al. (US-PGPUB-NO: 2021/0027182 A1) hereinafter Harris.

As per claim 2, Thangam modified with Ranganathan does not explicitly teach wherein the machine learning includes a supervised learning machine learning model. However, Harris teaches wherein the machine learning includes a supervised learning machine learning model (see Harris paragraph [0015], showing the use of a supervised machine learning algorithm).
Thangam, Ranganathan and Harris are analogous art because they are in the same field of endeavor of software development. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify Thangam’s teaching of test case prediction and automation for an HTLM-based graphical user interface application and Ranganathan’s teaching of a touchless platform to create automated test scripts, sequence test cases and implement defect solutions with Harris’ teaching a series of algorithms being applied to an automated machine learning model to incorporate the use of different algorithms such as supervised to reduce complexity and improve model performance.

As per claim 3, Thangam modified with Ranganathan and Harris teaches wherein the machine learning model uses a linear regression function (see Harris paragraph [0015], showing the use of linear regression to build a machine learning model).

As per claim 5, Thangam modified with Ranganathan and Harris teaches wherein the machine learning model uses a tree based algorithm (see Harris paragraph [0024], showing an AI algorithm using behavior tree (i.e., tree based algorithm)).

As per claim 7, Thangam modified with Ranganathan and Harris teaches wherein the tree based algorithm is tuned using the at least one output metric (see Harris paragraph [0048], showing the tuning of the model by using a feedback loop on the outcomes of the machine learning algorithms (i.e., output metric)). 

As per claims 11, 12, 14 and 16, these are the method claims to system claims 2, 3, 5 and 7 respectively. Therefore, they are rejected for the same reasons as above.

As per claim 19, Thangam teaches an apparatus for predicting expected results of at least one test case, the apparatus comprising: a processor; and a memory including instructions that, when executed by the processor (see Thangam paragraph [0184], showing processors and memory used to carry out the operations and functions described in the implementations), cause the processor to: predict, using an artificial intelligence engine that uses a machine learning model configured to predict test case outcomes, a test case outcome for each test cycle of the test case (see Thangam paragraph [0044], showing results of a test case scenario is predicted using rule-based validation and/or experience-based validation and is used to compare to the actual results yielded. Furthermore see Thangam paragraph [0053] showing use of a prediction generator to generate test case predictions using a machine learning algorithm), the machine learning model being trained using classified actual outcomes of test cases having similar test case requirements as the test case (see Thangam paragraph [0048], showing the use rule-based validation is successful based on results yielded (i.e., actual results); compare, using a test automation framework, the predicted test case outcome for each test cycle of the test case to an actual outcome for each test cycle (see Thangam paragraph [0048], showing the comparing of predicted or expected results based on the ruled-based validation and the results yielded); generate a report indicating a result of the comparison of the predicted test case outcome for each test cycle of the test case to the actual outcome for each test cycle (see Thangam paragraph [0048], showing the generations of validation results).
Thangam does not explicitly teach receive a test case blueprint corresponding to a test case that uses data records from one or more applications, the test case blueprint being generated based on at least one test case requirement and at least one test data clustering model. However, Ranganathan teaches receive a test case blueprint corresponding to a test case that uses data records from one or more applications (see Ranganathan paragraph [0061], showing the generation of a test scenario map (i.e., test case blueprint) which shows the relationship between the test data and the documentations), the test case blueprint being generated based on at least one test case requirement and at least one test data clustering model (see Ranganathan paragraph [0062], showing the test data elements being identified from the test scenario maps which are based on the data that was classified and requirement documentations).
Thangam and Ranganathan are analogous art because they are in the same field of endeavor of software development. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify Thangam’s teaching of test case prediction and automation for an HTLM-based graphical user interface application with Ranganathan’s teaching of a touchless platform to create automated test scripts, sequence test cases and implement defect solutions to incorporate using data from test cases in order to predict results yielded from test case scenarios as taught in Thangam. 
Thangam modified with Ranganathan do not explicitly teach the data records being classified using a machine learning model or using unsupervised or supervised machine learning models. However, Harris teaches the data records being classified using a machine learning model (see Harris paragraph [0026], showing the use of machine learning with a unsupervised algorithm to identify clusters without requiring human-defined labels) unsupervised machine learning model and supervised machine learning model (see Harris paragraph [0026], showing the use of supervised learning and unsupervised learning, further see Harris paragraph [0027] and [0028]). 
Thangam, Ranganathan and Harris are analogous art because they are in the same field of endeavor of software development. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify Thangam’s teaching of test case prediction and automation for an HTLM-based graphical user interface application and Ranganathan’s teaching of a touchless platform to create automated test scripts, sequence test cases and implement defect solutions with Harris’ teaching a series of algorithms being applied to an automated machine learning model to incorporate the use of different algorithms such as supervised to reduce complexity and improve model performance.

As per claim 20, Thangam modified with Ranganathan and Harris teaches wherein the machine learning model uses a tree based algorithm. However, Prasad teaches wherein the machine learning model uses a tree based algorithm (see Harris paragraph [0024], showing an AI algorithm using behavior tree (i.e., tree based algorithm)).
Claim 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Thangam (US-PGPUB-NO: 2020/0356466 A1), Ranganathan (US-PGPUB-NO: 2019/0196950 A1) and Harris (US-PGPUB-NO: 2021/0027182 A1), in further view of Prasad et al. (US-PGPUB-NO: 2021/0029045 A1) hereinafter Prasad.

As per claim 6, Thangam modified with Ranganathan and Harris does not explicitly teach wherein the tree based algorithm includes an extra tree regressor based algorithm. However, Prasad teaches wherein the tree based algorithm includes an extra tree regressor based algorithm (see Prasad paragraph [0062], showing the tree-based supervised learning model being an extra tree regressor model).
Thangam, Ranganathan, Harris and Prasad are analogous art because they are in the same field of endeavor of software development. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify Thangam’s teaching of test case prediction and automation for an HTLM-based graphical user interface application, Ranganathan’s teaching of a touchless platform to create automated test scripts, sequence test cases and implement defect solutions and Harris’ teaching a series of algorithms being applied to an automated machine learning model with Prasad’s teaching using a supervised learning model to generate labels to incorporate a tree-based algorithm to retrieve better result, reduce complexity and improve model performance.

As per claim 15, this is the method claims to system claim 6. Therefore, it is rejected for the same reasons as above. 
 
Claims 8, 9, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Thangam (US-PGPUB-NO: 2020/0356466 A1), Ranganathan (US-PGPUB-NO: 2019/0196950 A1) and Harris (US-PGPUB-NO: 2021/0027182 A1), in further view of Kupitman et al. (US-PGPUB-NO: 2021/0004320 A1) hereinafter Kupitman.

As per claim 8, Thangam modified with Ranganathan and Harris do not explicitly teach wherein the at least one output metric includes a mean absolute error metric. However, Kupitman teaches wherein the at least one output metric includes a mean absolute error metric (see Kupitman paragraph [0114], showing the different metrics for modeling which includes a means absolute error).
Thangam, Ranganathan, Harris and Kupitman are analogous art because they are in the same field of endeavor of software development. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify Thangam’s teaching of test case prediction and automation for an HTLM-based graphical user interface application, Ranganathan’s teaching of a touchless platform to create automated test scripts, sequence test cases and implement defect solutions and Harris’ teaching a series of algorithms being applied to an automated machine learning model with Kupitman’s teaching of pilot testing of software to incorporate using different metrics for machine learning to get better results, reduce complexity and improve model performance.

As per claim 9, Thangam modified with Ranganathan, Harris and Kupitman teaches wherein the at least one output metric includes an accuracy metric (see Kupitman paragraph [0114], showing metrics may include accuracy metrics for use on machine learning).

As per claims 17 and 18, these are the method claims to system claims 8 and 9, respectively. Therefore, they are rejected for the same reasons as above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Yeung et al. (US-PGPUB-NO: 2020/0402013 A1) teaches predicting successful outcomes by applying machine learning model to interaction features to produce a score.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENIN PAULINO whose telephone number is (571)270-1734. The examiner can normally be reached Week 1: Mon-Thu 7:30am - 5:00pm Week 2: Mon-Thu 7:30am - 5:00pm and Fri 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENIN PAULINO/Examiner, Art Unit 2193                                                                                                                                                                                                        

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193